Evaluation of the Dublin system (continuation of debate)
Let us resume the debate on the report by Mrs Lambert on the evaluation of the Dublin System.
(SV) Mr President, this is a huge change of topic but, if we do not resolve the crisis in Georgia, we will need an even better asylum and refugee policy in Europe.
I would like to start by thanking Mrs Lambert for a very thorough report. I also support the amendments tabled by Mrs Roure and Mrs Lefrançois. The Dublin system and the choice of first-country-of-entry for people entering the EU really need to be evaluated, especially regarding the problems this involves for the countries which receive refugees. Here I am thinking of the Mediterranean countries, but also of Sweden, which is the European country which has accepted the largest number of refugees from Iraq. The EU should take greater joint responsibility, otherwise the Dublin Regulation is meaningless.
A year ago the Committee on Civil Liberties, Justice and Home Affairs went on a fact-finding visit to the Mediterranean. The situation was appalling! It was not improved by Sweden starting to send refugees and asylum seekers back to Greece, which had been heavily overburdened for some time. Subsequently, the Group of the European People's Party and European Democrats in the European Parliament adopted a directive on the return of illegal immigrants which contained inhumane rules, such as deportation after a wait of up to 18 months, which is particularly tough for children. A common European asylum and refugee policy is necessary, but I feel that it is heading in the wrong direction and I am concerned about this. I am worried that we are not accepting and are not prepared to pay more attention to children.
However, there is one thing to which we have paid attention and that is Commissioner Barrot's talk today of a temporary suspension. As a Swede, I would like to take the opportunity to highlight the municipality of Södertälje, south of Stockholm. Södertälje has taken in more refugees from Iraq than the whole of the US and Canada put together! In my view Södertälje must be included in the kind of trial the Commissioner referred to. Thank you.
Vice-President of the Commission. - (FR) Mr President, this debate is clearly very important and was interrupted, but that happens. In any event, I too am convinced that equipping Europe with a truly harmonised right of asylum will be an excellent response to the problems that were mentioned during the previous debate.
I should briefly like to pick up on certain comments. It is true that the current system is not 'fair' in that asylum seekers, depending on the Member State to which they apply, do not always receive the same response. You are right, Madam, to underline how certain countries have been much more open and generous than others. We therefore need this harmonisation. We also need to consider a number of issues that are of concern, such as the problem of unaccompanied minors. We must also examine the problem of the detention of asylum seekers and, quite clearly, we must do this within the framework of a review of these texts, not necessarily to move away from the Dublin system but to perfect this European response to asylum seekers.
We must remain faithful to Europe's tradition of a democratic and humanist welcome. That is why, Mr President, ladies and gentlemen, we have found this debate extremely useful. It definitely gives us food for thought and I will of course return before Parliament to present the texts that we are now going to prepare in light of the excellent observations that have filled this debate.
I must therefore warmly thank Parliament and you, Mr President, and I hope that, by the end of the year, I can return with draft texts that will enable us to significantly improve the situation with regard to the right of asylum in Europe.
I should like to apologise to the Commissioner once again for the interruption of the debate. Unfortunately, the priorities were established in such a way that we were obliged to depart from normal procedure and interrupt this particular debate.
rapporteur. - Mr President, I too would like to thank the Commissioner very much for what he has just said, and for his assurances. I think it is clear, from what has been said tonight from all parts of the House, that there is need for not just an efficient but a high-quality system which is one based on joint responsibility: as my colleague Ms Segelström has said, there must be joint responsibility or the system is meaningless.
I think that the Council too needs to hear that message very, very clearly, because they, the Council, are the governments that are responsible for fulfilling their obligations. It is true that some Member States, such as Sweden, are very good at fulfilling their obligations. Others are not. This means that the actions that the Commission can take to support them in that - for example, the use of the UNHCR, and the idea of the Asylum Support Office - become very important, providing they are adequately resourced. That, too, is something which I think all of us involved in the budget system need to think about.
However, on behalf of my colleague Mr Busuttil I would say that some of us still remain to be convinced that the pressures on certain Member States are temporary rather than systemic, and therefore that the responses we make perhaps need to be more systemic - unless, of course, we foresee a rapid change in the world situation which would then have an effect on refugee flows. So again I would like to thank the Commissioner and my colleagues for their warm words. We will see what we can do to pass the message to Council, and we very much look forward to the proposals coming from the Commission later in the year.
The debate is closed.
The vote will take place on Tuesday.